Citation Nr: 0913294	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-19 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed cervical 
spine disorder.  




REPRESENTATION

Appellant represented by:	Jenny Y Twyford, Attorney at 
Law 






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 
1970.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal of a December 2003 rating decision 
by the RO.  

The Veteran was afforded a videoconference hearing in June 
2004, conducted by the undersigned Veterans Law Judge.  

The claims were remanded by the Board in October 2004 so that 
additional development of the evidence could be conducted.  

The Board denied the instant claims of service connection in 
a decision promulgated in June 2007.  

In July 2008 pursuant to a Joint Motion, the United States 
Court of Appeals for Veterans Claims (Court) vacated the part 
of the June 2007 decision which denied these two claims.  The 
Court then remanded these matters to the Board for additional 
development in accordance with the Joint Motion.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the Veteran of any further action required on his part.  


REMAND

The April 2008 Joint Motion found that the Board "failed to 
provide an adequate statement of its reasons and bases for 
why it rejected evidence favorable to Appellant's respective 
claims of service connection for a low back disorder and 
cervical spine disorder."  See pages one and two of Joint 
Motion.  

The Joint Motion added that "[a]dditionally, the Board 
relied heavily on the May 2005 VA examination, which 
contained inaccurate factual background."  See page two of 
Joint Motion.  

Further, the Joint Motion indicated that the June 2007 
decision "failed to adequately consider a June 1979 medical 
record that shows that Appellant continued to receive 
treatment for his low back pain since his treatment for 
'chronic back pain' in October 1974.  Instead the Board 
primarily relied on the May 2005 VA examination, which stated 
that '[t]here [was] no documentation of [back] problems from 
1967 until 1989.'  

As stated, the copies of private medical reports pertaining 
to back problems and reported treatment in 1974 and 1979.  
Therefore the Board did not properly account for favorable 
evidence and relied on unfavorable evidence that is 
inaccurate in assessing the continuity of Appellant's 
condition."  See page three of Joint Motion.  

As such, in order to comply with the April 2008 Joint Motion, 
pursuant to this remand, the RO must afford the Veteran 
another VA examination to ascertain the current nature and 
likely etiology of the concerning the claimed low back and 
cervical spine conditions.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to afford 
him the opportunity to submit additional 
evidence, including a medical opinion, to 
support his claims of service connection 
for low back and cervical spine 
disorders.  The RO in this regard should 
obtain copies any private clinical 
records referable to any treatment 
received since 2005.  

In addition, the RO take appropriate 
steps to obtain all clinical records from 
Dr. Esguerra referable to treatment 
rendered the Veteran beginning in the 
1970's.  

2.  Then, the RO should schedule the 
Veteran for a VA examination in order to 
determine the nature and likely etiology 
of the claimed low back and cervical 
spine disorders.  

The claim folder should be made available 
to the examiner for the purpose of 
review, and the examiner should indicate 
in his report that the claim folder was 
reviewed.  

This should include considering the 
October 1974 private medical record 
referencing complaints of chronic low 
back pain and the June 1979 private 
medical record showing complaints of low 
back pain and numbness in the left side 
of the face, "radiating down left 
shoulder, left leg, and left arm."  

All appropriate medical diagnostics 
should be accomplished, and all clinical 
findings should be reported in detail.  
The VA should elicit from the Veteran and 
record a complete medical history 
referable to his low back disorder.  

Based on his/her review of the case, the 
VA examiner should state an opinion as to 
whether the Veteran's current low back or 
cervical spine disability as likely as 
not was caused by the documented injury 
sustained in service or otherwise due to 
another event or incident of his active 
service.  

The VA examiner should provide a clinical 
rationale for his or her statement that 
includes a discussion of both the medical 
and competent lay evidence considered in 
providing the requested opinion.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should so indicate.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
the scheduled VA examination, to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for any VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for the ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

4.  To help avoid future remands, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken before returning the case to 
the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Following completion of all indicated 
development, the RO should readjudicate 
the claims in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
then the Veteran and his representative 
must be furnished with a Supplemental 
Statement of the Case (SSOC) and afforded 
the requisite opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

